Name: 2008/683/EC: Decision No 208 of 11 March 2008 concerning the establishment of a common framework for the collection of data on the settlement of pension claims (Text with EEA relevance)
 Type: Decision
 Subject Matter: social protection;  labour market;  information technology and data processing;  information and information processing
 Date Published: 2008-08-21

 21.8.2008 EN Official Journal of the European Union L 223/25 ADMINISTRATIVE COMMISSION OF THE EUROPEAN COMMUNITIES ON SOCIAL SECURITY FOR MIGRANT WORKERS DECISION No 208 of 11 March 2008 concerning the establishment of a common framework for the collection of data on the settlement of pension claims (Text with EEA relevance) (2008/683/EC) THE ADMINISTRATIVE COMMISSION ON SOCIAL SECURITY FOR MIGRANT WORKERS, Having regard to Article 81(d) of Council Regulation (EEC) No 1408/71 (1), under which the Administrative Commission shall foster and develop cooperation between Member States by modernising procedures for exchange of information, in particular by adapting the information flow between institutions for the purpose of telematic exchange, taking account of the development of data processing in each Member State, the main aim of such modernisation shall be to expedite the award of benefits, Having regard to Article 117 of Council Regulation (EEC) No 574/72 (2), under which the Administrative Commission shall, based on the research and proposals of the Technical Commission referred to in Article 117c of the implementing Regulation, adapt to new data processing techniques the models of documents as well as the routing channels and the data transmission procedures necessary for applying the Regulation and the implementing Regulation, Whereas: (1) To help the Administrative Commission to assess the extent to which the work of the Technical Commission is contributing to expediting the award of benefits it is appropriate to provide some basic quantified, as well as qualitative, information. (2) The divergences between the information available in the various Member States make comparison difficult and the collection of statistical data should not represent a heavy and unnecessary burden on the Member States. (3) The intention is therefore to collect key basic data on the processing and settlement of old-age pension claims in order to improve knowledge concerning the situation in each Member State, particularly regarding where the main bottlenecks lie in each Member State's system and procedures; to share information on best practice and generate ideas on how processing times could be reduced and to establish clear reference points against which it will be possible for each Member State to benchmark their own performance. (4) It is therefore appropriate to establish a broad common framework for the collection of data on the settlement of pension claims and precise guidelines for this purpose, should be given by the competent authorities to the national institutions. (5) Competent institutions shall bear in mind the development and impending introduction of Electronic Exchange of Social Security Information (EESSI) in the design and implementation of their internal national systems for the capture and collection of data on the processing and settlement of pension claims. (6) Decision No 182 which provided for the establishment of such a common framework expired on 1 January 2006, HAS DECIDED AS FOLLOWS: 1. The competent institutions of the Member States (or designated competent institutions where there are several within a Member State) should take the measures necessary to ensure that data identified under point 5 can be collected and supplied. 2. This data should be supplied in January of each year, in respect of the preceding year to the Technical Commission, provided for under Article 117c of Regulation (EEC) No 574/72. 3. The Secretariat of the Technical Commission shall be charged with coordinating the collection of this data and, with the approval of the Technical Commission, preparing an annual summary for the Administrative Commission. 4. The data collected should concern only old-age pensions involving a claimant resident in another Member State and should show the following: (a) the reaction time of the investigating institution in the Member State of residence (that is the time taken by the investigating institution to inform the competent institution that a claim for a pension has been made to the latter institution). For the purposes of this Decision investigating institution shall mean the organisation in the claimant's Member State of residence responsible for completing form E 202 whilst competent institution means the organisation in the Member State which receives the completed E 202 and is responsible for processing the claim accordingly; (b) the time taken by the competent institution to process the claim (that is the time taken for the competent institution to issue a final decision); (c) the total processing time taken by the two Member States involved (that is the length of time the claimant had to wait for the final decision to be issued counting from the date at which the claim was first submitted to the investigating institution). Note: The reference to form E 202 shall apply mutatis mutandis to the appropriate Structured Electronic Document (SED) when electronic exchanges under the EESSI project commence. 5. The actual data collected should comprise the following: (a) the mean, shortest and longest time taken during the preceding twelve months for old age pension claims to be sent by the investigating institution to the competent institution; (b) the mean, shortest and longest time taken during the preceding twelve months for the issuing of a final decision by the competent institution on an old-age pension where the claimant is living in another Member State; (c) a short commentary by the competent institution to situate the data in context and clarify the factors involved in the settlement of the shortest and longest claims; (d) a short explanation by the competent institution of the methodology used, whether there has been a sample or not, size of sample, period covered, total numbers of files examined, etc. 6. Where possible, data collection begins in January 2008 with a view to a first submission to the Technical Commission in January 2009. 7. Each Member State will present their data to the Technical Commission with a view to promoting exchange of experience and dissemination of best practice. 8. The system of collecting and using the data be reviewed at the end of every year and where necessary recommendations made for improvements. 9. This Decision shall be published in the Official Journal of the European Union. It shall apply from 1 January 2008. The Chair of the Administrative Commission Jana LOVÃ IN (1) OJ L 149, 5.7.1971, p. 2. Regulation as last amended by Regulation (EC) No 1992/2006 of the European Parliament and of the Council (OJ L 392, 30.12.2006, p. 1). (2) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Commission Regulation (EC) No 101/2008 (OJ L 31, 5.2.2008, p. 15).